Case 1:16-cv-00451-LEK-RLP Document 203 Filed 12/04/18 Page 1 of 2               PageID #:
                                   4928
                                      MINUTES



 CASE NUMBER:            CIVIL NO. 16-00451LEK-RLP
 CASE NAME:              Andrew Grant, et al. Vs. Marriott Ownership Resorts Inc., et
                         al.
 ATTYS FOR PLA:          Charles H. Brower
                         Elizabeth Jubin Fujwara
                         Joseph T. Rosenbaum
                         Michael P. Healy
 ATTYS FOR DEFT:         Richard M. Rand
                         Sarah O. Wang
 INTERPRETER:


      JUDGE:       Leslie E. Kobayashi          REPORTER:         Debi Read

      DATE:        12/04/2018                   TIME:             9:00-3:00


COURT ACTION: EP: Jury Selection.

Plaintiffs Andrew Grant, Sandra Denise Kelly and Robin Reisinger present.

Representative of Defendant Marriott Ownership Resorts Inc. present.

53 Prospective Jurors present, preliminarily sworn.

Voir Dire conducted by the Court. Excuses taken and several prospective jurors were
excused.

Voir Dire conducted by all Counsel.

Defendant’s challenge for cause as to one of the prospective jurors is Denied.

Discussion held regarding Exhibit 301, Exhibit 301 to be redacted, and re-submitted as
Exhibit 301A.

Peremptory challenges made. 7 Jurors selected, sworn and preliminarily instructed.
All other prospective jurors Thanked and excused.

Opening Statements by Plaintiffs and Defendant made.
Case 1:16-cv-00451-LEK-RLP Document 203 Filed 12/04/18 Page 2 of 2           PageID #:
                                   4929
Jury Trial set for 12/4/2018 at 08:30 AM before Judge Leslie E. Kobayashi.

Submitted by: Warren N. Nakamura, Courtroom Manager
